Case 8:18-cv-01539-JVS-JDE Document 58 Filed 02/15/19 Page 1 of 2 Page ID #:672



  1   DANIEL V. KOHLS (STATE BAR NO. 167987)
      CHRISTINE E. JACOB (STATE BAR NO. 216679)
  2   HANSEN, KOHLS, SOMMER & JACOB, LLP
      1520 EUREKA ROAD, SUITE 100
  3   ROSEVILLE, CALIFORNIA 95661
      TELEPHONE: (916) 781-2550
  4   FACSIMILE: (916) 781-5339
      dkohls@hansenkohls.com
  5   cjacob@hansenkohls.com

  6   Attorneys for Plaintiffs
      JULIE CRUZ and RAY CRUZ
  7

  8                                 UNITED STATES DISTRICT COURT
  9                                CENTRAL DISTRICT OF CALIFORNIA
 10

 11   JULIE CRUZ and RAY CRUZ,                              Case No.: 8:18-CV-01539-JVS-JDE
 12                  Plaintiffs,
 13          v.
 14   JOHNSON & JOHNSON, INC.; ETHICON,
      INC.; and COLOPLAST CORP.,
 15

 16                  Defendants.
 17

 18                       STIPULATION OF DISMISSAL WITH PREJUDUCE

 19          IT IS HEREBY STIPULATED AND AGREED, by and through their undersigned

 20   counsel, that Plaintiff’s claim against Ethicon Inc. and Johnson & Johnson only shall be

 21   dismissed with prejudice pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure,

 22   each party to bear its own costs and fees.

 23   DATED: February 15, 2019

 24   HANSEN, KOHLS, SOMMER & JACOB, LLP                                TUCKER & ELLIS LLP
 25

 26   By: /s/ Daniel v. Kohls                                           By: /s/ Joshua J. Wes
          Daniel V. Kohls                                                   Joshua J. Wes
 27       Attorneys for Plaintiffs                                          Attorneys for Defendants
          JULIE CRUZ and RAY CRUZ                                           ETHICON, INC. and
 28                                                                         JOHNSON & JOHNSON
                                                          -1-
                                        Stipulation of Dismissal With Prejudice
Case 8:18-cv-01539-JVS-JDE Document 58 Filed 02/15/19 Page 2 of 2 Page ID #:673



  1                                   CERTIFICATE OF SERVICE

  2          I hereby certify that on February 15, 2019, I electronically filed the foregoing document

  3   with the Clerk of the Court using the CM/ECF system which will send notification of such filing

  4   to the CM/ECF participants registered to receive service in this MDL.

  5
                                                                      By: /s/ Daniel V. Kohls
  6                                                                       Daniel V. Kohls
  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20
 21

 22

 23

 24

 25

 26
 27

 28

                                                        -2-
                                      Stipulation of Dismissal With Prejudice
